STAKELY, Justice.
The appeal in this case is from a decree modifying a prior decree for divorce and alimony. The original decree made an allowance to the complainant wife, appellee here, for maintenance and support of herself and the minor child of the parties. There was also an allowance of solicitor’s fees to the wife. The respondent husband, appellant here, defaulted in payment on both accounts, and complainant sought a rule nisi against respondent. Respondent then filed a petition to modify the original decree, to the extent of relieving him of any and all obligation to contribute to the support of complainant or the child, this upon the ground that the daughter had become eighteen years of age and by employment earned her own livelihood, and that complainant owned a home and was gainfully employed. The decree of modification recites that it was rendered “upon consideration of the pleading and evidence,” and thereupon reduced the judgment for installments in arrears by an amount which had been paid thereon, reduced the future monthly support payment by one-half, upon the basis of the daughter’s economic *618emancipation, and fixed an amount to be paid by respondent as solicitor’s fees for complainant’s attorneys in the present proceeding.
The record before us contains no evidence of any character whatsoever. Since the decree shows that it was based upon evidence heard by the court, in the absence of any evidence-in the record, we must presume that the evidence supports the decree. Evans v. Evans, 264 Ala. 2, 84 So.2d 337. It results that we have no alternative but to affirm the decree. It is so ordered.
Affirmed.
LIVINGSTON, C. J., and LAWSON, MERRILL and COLEMAN, JJ., concur.